PER CURIAM.
In this consolidated appeal, mother and father appeal a juvenile court judgment terminating their parental rights to their children. Mother’s appeal relates to all three children, and father’s appeal relates only to the two youngest children. The juvenile court found that termination of mother and father’s parental rights was in the best interest of all three children under both ORS 419B.504 (“by reason of conduct or condition seriously detrimental to the child”) and ORS 419B.506 (“parents have failed or neglected without reasonable and lawful cause to provide for the basic physical and psychological needs of the child”).
An extended discussion of the facts in this case would not benefit the bench, the bar, or the public. On de novo review, ORS 19.415(3)(a), we conclude that the juvenile court properly terminated mother and father’s parental rights for unfitness under ORS 419B.504. Given our disposition, we do not reach the merits of the juvenile court’s termination of parental rights on the alternative ground of neglect under ORS 419B.506.
Affirmed.